698 S.E.2d 71 (2010)
STATE
v.
Michael Wayne SHERRILL.
No. 246A09.
Supreme Court of North Carolina.
May 12, 2010.
M. Gordon Widenhouse, Jr., Katherine Jane Allen, Assistant Appellate Defender, for Sherrill.
Clayton Jones, Assistant District Attorney, for State of NC.
The following order has been entered on the motion filed on the 12th of May 2010 by State of NC (Assistant District Attorney) for Extension of Time to Review Proposed Record on Appeal:
"Motion Allowed by order of the Court in conference this the 12th of May 2010."
State of NC (Assistant District Attorney) shall have up to and including the 16th day of July 2010 to review proposed record.